17-148
     Acevedo-Ybarra v. Sessions
                                                                                   BIA
                                                                               Sichel, IJ
                                                                       A088 038 839/840
                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 18th day of September, two thousand
 5   eighteen.
 6
 7   PRESENT:
 8            RALPH K. WINTER,
 9            GUIDO CALABRESI,
10            JOSÉ A. CABRANES,
11                 Circuit Judges.
12   _____________________________________
13   AUGUSTIN ACEVEDO-YBARRA,
14   DARGELY HINDRIA BATISTA-ABREU,
15            Petitioners,
16
17                     v.                                        17-148
18                                                               NAC
19   JEFFERSON B. SESSIONS III,
20   UNITED STATES ATTORNEY GENERAL,
21            Respondent.
22   _____________________________________
23
24   FOR PETITIONERS:                   Roger Asmar, New York, NY.
25
26   FOR RESPONDENT:                    Chad A. Readler, Acting Assistant
27                                      Attorney General; Derek C. Julius,
28                                      Assistant Director; Jason Wisecup,
29                                      Trial Attorney, Office of
30                                      Immigration Litigation, United
31                                      States Department of Justice,
32                                      Washington, DC.
1          UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED that the petition for review

4    is DENIED.

5          Petitioners    Augustin     Acevedo-Ybarra       (“Acevedo”),   a

6    native and citizen of Mexico, and Dargely Hindria Batista-

7    Abreu (“Batista”), a native and citizen of the Dominican

8    Republic,    seek   review   of   a   December   19,   2016,   reissued

9    decision of the BIA affirming a December 12, 2013, decision

10   of an Immigration Judge (“IJ”) denying Acevedo and Batista’s

11   applications for asylum, withholding of removal, and relief

12   under the Convention Against Torture (“CAT”).           In re Augustin

13   Acevedo-Ybarra, Dargely Hindria Batista-Abreu, No. A 088 038

14   839/840 (B.I.A. Dec. 19, 2016), aff’g No. A 088 038 839/840

15   (Immig. Ct. N.Y. City Dec. 12, 2013).        We assume the parties’

16   familiarity with the underlying facts and procedural history

17   in this case.

18         We have reviewed the decisions of both the BIA and the

19   IJ.   See Zaman v. Mukasey, 514 F.3d 233, 237 (2d Cir.

20   2008). Acevedo and Batista do not challenge the agency’s

21   denial of asylum as time barred or the denial of CAT

22   relief, so the only claim before us is the denial of
                                   2
1    withholding of removal.    See Yueqing Zhang v. Gonzales, 426

2 F.3d 540, 541 n.1 (2d Cir. 2005).    The applicable standards

3    of review are well established.     See 8 U.S.C.

4    § 1252(b)(4)(B); Yanqin Weng v. Holder, 562 F.3d 510, 513

5    (2d Cir. 2009).

6        Acevedo and Batista argue that the agency applied an

7    outdated standard when assessing their proposed particular

8    social group, i.e., that the agency required actual or

9    ocular visibility, as opposed to the more recently

10   articulated requirement of social distinction set forth in

11   Matter of W-G-R-, 26 I. & N. Dec. 208, 212 (B.I.A. 2014).

12   But Matter of W-G-R- did not substantially alter the social

13   visibility analysis; it simply clarified that “social

14   visibility” means that a group must be “socially distinct”

15   within the society in question, but not necessarily

16   identifiable on sight.    26 I. & N. Dec. at 212.   Moreover,

17   Matter of W-G-R- was issued after the IJ’s decision, and

18   the BIA applied the newly articulated standard.     In sum,

19   the agency applied the correct standard, and Acevedo and

20   Batista point to no evidence to show that they established

21   their membership in a group that Mexican society perceives

22   to be distinct.   See Paloka v. Holder, 762 F.3d 191, 196
                                    3
1    (2d Cir. 2014) (“The BIA also clarified that in determining

2    particularity and social distinction what matters is

3    whether society as a whole views a group as socially

4    distinct, not the persecutor’s perception.”).    We do not

5    reach the adverse credibility determination because the

6    particular social group analysis is dispositive of

7    withholding of removal.    See INS v. Bagamasbad, 429 U.S.
8    24, 25 (1976) (“As a general rule courts and agencies are

9    not required to make findings on issues the decision of

10   which is unnecessary to the results they reach.”).

11       For the foregoing reasons, the petition for review is

12   DENIED.    As we have completed our review, any stay of removal

13   that the Court previously granted in this petition is VACATED,

14   and any pending motion for a stay of removal in this petition

15   is DISMISSED as moot.    Any pending request for oral argument

16   in this petition is DENIED in accordance with Federal Rule of

17   Appellate Procedure 34(a)(2), and Second Circuit Local Rule

18   34.1(b).

19                                 FOR THE COURT:
20                                 Catherine O’Hagan Wolfe,
21                                 Clerk of Court




                                    4